PER CURIAM.
The appellant/wife in this dissolution action contests the trial court’s award to the husband of temporary attorney’s fees, suit money and costs in the total amount of $9,000.1 We affirm upon a finding that the relative financial circumstances of the parties compel this equitable result. The law is clear that an award of attorney’s fees is a matter to be determined by the trial court. Conner v. Conner, 439 So.2d 887 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Angelides v. Angelides, 466 So.2d 1198 (Fla. 3d DCA 1985); Deakyne v. Deakyne, 460 So.2d 582 (Fla. 5th DCA 1984); Keister v. Keister, 458 So.2d 32 (Fla. 4th DCA 1984), rev. denied, 466 So.2d 217 (Fla.1985).
Affirmed.

. Appellant has filed a petition for a writ of certiorari with the United States Supreme Court contesting Florida’s exercise of in personam jurisdiction over her. Appellant, who is a South Carolina resident with no contacts with the State of Florida, was personally served when she drove her ailing sister to the sister’s home on Amelia Island.